Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed on 12/20/2021.
Claims 16, 18-21, 23-24, 26-31 & 33-39 are allowed over the prior art of record.
REASONS FOR ALLOWANCE
 	The following is an examiner's statement of reasons for allowance:
	Independent Claims 16, 24 & 31 distinguishes itself over the prior arts. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	Claim 16: “An electronic device comprising:  a processor; and
memory comprising instructions, executable by the processor, to configure the processor to:
receive, on behalf of a sleepy device that connects to the electronic device using an 802.15.4 network, a message from a remote device destined for the sleepy device, the message comprising a message format that includes:
an acknowledgment request flag that indicates that the message includes a request to acknowledge the request once received; 
and an application payload that includes data for the message; 
determine whether the sleepy device is in a sleep mode; 
if the sleepy device is not in the sleep mode, transmit the message to the sleepy device using the 802.15.4 network; and
if the sleepy device is in the sleep mode:
sleepy, the delay delivery request adding the value to a retransmission threshold for a retransmission timer at the remote device to  cause the remote device to delay retransmission of the message until the retransmission timer has reached a delayed threshold that is a combination of the retransmission threshold and the value, and the re transmission threshold being a value reflecting how often retransmissions are to be sent; and
store the message as a held message to be delivered to the sleepy device when it awakens from the sleep mode.”  
Claims 18-21, 23-24, 26-31 & 33-39 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449